Citation Nr: 0513144	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-36 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than July 14, 1994, 
for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to 
September 1972, and from September 1975 to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
schizophrenia, and assigned a 100 percent evaluation 
effective July 14, 1994.  


FINDINGS OF FACT

1.  By a decision dated in June 1993, the RO denied the 
veteran's claim for service-connection for a psychiatric 
disability.  The veteran did not appeal this decision.  

2.  The veteran first expressed interest in reopening the 
claim for service connection for a psychiatric disability by 
written communication received at the RO on July 14, 1994.


CONCLUSION OF LAW

An effective date earlier than July 14, 1994, for the grant 
of service connection for a psychiatric disability, namely 
schizophrenia, is not warranted.  38 U.S.C.A. §§ 5108, 5110, 
7105 (West 2002); 38 C.F.R. §§ 3.400, 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was not provided to the appellant prior to the 
February 2001 grant of the claim for service connection for 
schizophrenia.  See VAOPGPREC 8-2003.  Rather, the RO 
provided VCAA notice to the veteran on the issue of an 
earlier effective date for the grant of service connection 
for schizophrenia in January 2004.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO decision on appeal, it can 
be argued that the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
notice error of this kind may be non-prejudicial to a 
claimant.  In this respect, all the VCAA requires is that the 
duty to notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

For the reasons provided below, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  
Bernard, supra.

In the January 2004 letter, as well as the September 2003 
statement of the case and October 2004 supplemental statement 
of the case, the RO informed the appellant of the applicable 
laws and regulations regarding this claim, the evidence 
needed to substantiate such claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also notes 
that in the January 2004 letter, the RO informed the 
appellant to submit any evidence that he had that pertained 
to his claim, thus satisfying the requirements of 38 C.F.R. 
§ 3.159(b)(1).  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  Neither the appellant 
nor his representative has indicated, and there is otherwise 
no indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  In fact, the veteran's 
representative stated in writing in December 2004 and in 
March 2005 that no additional argument or evidence would be 
submitted on behalf of the appellant.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  Bernard, supra.  The claim is ready to be 
considered on the merits.  



II.  Analysis

The veteran and his representative assert that the veteran is 
entitled to an effective date for the grant of service 
connection for schizophrenia back to 1992 since this is when 
he initially filed a claim for service connection for a 
psychiatric disability.  

Generally, the effective date for the grant of service 
connection based on an original claim or a claim reopened 
after final adjudication, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a).  
The effective date of a reopened claim based on new and 
material evidence received after the final disallowance shall 
be the date of the new claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(ii).  

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155(a) 
(2004).  When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file that could be interpreted to 
be a formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

A review of the claims file shows that the veteran did file 
an initial claim for service connection for a psychiatric 
disability, namely schizophrenia, in October 1992.  However, 
the RO denied this claim in June 1993 and notified the 
veteran that the same month.  The veteran did not appeal this 
decision and it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  On July 14, 1994, the veteran filed an 
application (VA Form 21-526) for service connection for a 
"mental illness".  As such, the effective date of any 
subsequent award of service connection for a psychiatric 
disability can be no earlier than the date of receipt of this 
application to reopen.  This application is the earliest 
evidence of the veteran's intent to reopen a claim for 
service connection for a psychiatric disability following the 
Board's June 1993 denial.  There simply is no evidence on 
file showing the veteran's intent to reopen a claim for 
service connection for a psychiatric disability, to include 
schizophrenia, following the June 1993 denial prior to July 
14, 1994.  

The veteran's representative asserted in the January 2002 
notice of disagreement (NOD) that the veteran timely filed a 
"renewed Formal Claim" on May 28, 1994, and that this 
should have constituted a timely NOD to the original denial 
in June 1993.  However, May 28, 1994, is the date that the 
veteran signed the claim form and not the date that it was 
filed with VA.  The date a claim is filed with VA is the date 
that it was received/postmarked by VA, which in this case was 
on July 14, 1994.  See 38 C.F.R. § 20.305.  

Next, the veteran's representative asserted in the November 
2003 substantive appeal that the pertinent statute regarding 
effective dates (38 U.S.C.A. § 5110(a)) does not limit the 
assignment of the effective date to the date of a reopened 
claim after final disallowance, and that the regulation which 
does place this limitation on such claims (38 C.F.R. 
§ 3.304(q)(ii) and (r)) is invalid.  Therefore, they contend 
that the effective date should go back to the date the 
veteran filed his initial claim in October 1992.  
Notwithstanding this assertion, the Board finds that the very 
wording of the statute (38 U.S.C.A. § 5110(a)) clearly limits 
the effective date of a claim to reopen to the date that such 
claim was filed and that the pertinent regulation (38 C.F.R. 
§ 3.304(q)(l)(ii) and (r)) merely implements this statute.  
There is simply no inconsistency in the statute and 
implementing regulation.  Thus, as the Board is bound by the 
laws as enacted by congress and by VA's own controlling 
regulations, it has no recourse but to deny the veteran's 
claim.  See 38 U.S.C.A. § 7104(c).  

Inasmuch as the veteran first expressed interest in reopening 
the finally denied claim for service connection for a 
psychiatric disability by written communication on July 14, 
1994, the effective date of the subsequent grant of service 
connection for schizophrenia can be no earlier than this 
date.  Accordingly, the veteran's claim for an effective date 
earlier than July 14, 1994, for the grant of service 
connection for schizophrenia must be denied.




ORDER

The claim for an effective date earlier than July 14, 1994, 
for the grant of service connection for schizophrenia is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


